Exhibit 99.1 Rogers Agrees to Purchase 1,400,000 Class B Non-Voting Shares for Cancellation in Private Purchase TORONTO, Feb. 22 /CNW/ - Rogers Communications Inc. ("Rogers") announced today that it has agreed to purchase for cancellation 1,400,000 of its outstanding Class B Non-Voting shares ("Class B shares"), or approximately 0.32% of the Class B shares outstanding at January 31, 2011, pursuant to a private agreement between Rogers and an arm's-length third party seller (the "Private Purchase") for an aggregate purchase price of $44,900,940, which is at a discount to the current market price of the Class B shares. The Private Purchase was made under an issuer bid exemption order issued by the Ontario Securities Commission. The Class B shares purchased under the Private Purchase will be included in calculating the number of Class B shares that Rogers may purchase through its outstanding normal course issuer bid. In the twelve months preceding this purchase, Rogers has repurchased an aggregate 37,080,906 Class B shares, of which an aggregate 14,480,000 Class B shares were repurchased pursuant to issuer bid exemption orders issued by the Ontario Securities Commission and an aggregate 22,600,906 Class B shares were repurchased pursuant to normal course issuer bids, all of which were repurchased in 2010. About the Company Rogers is a diversified public Canadian communications and media company. We are Canada's largest provider of wireless voice and data communications services and one of Canada's leading providers of cable television, high-speed Internet and telephony services. Through Rogers Media we are engaged in radio and television broadcasting, televised shopping, magazines and trade publications, and sports entertainment. We are publicly traded on the Toronto Stock Exchange (TSX: RCI.A and RCI.B) and on the New York Stock Exchange (NYSE: RCI). %CIK: 0000733099 For further information: For further information: Lorraine Daly, (416) 935-3575, lorraine.daly@rci.rogers.com CO: Rogers Communications Inc. CNW 18:19e 22-FEB-11
